
	
		I
		112th CONGRESS
		1st Session
		H. R. 1298
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. LoBiondo (for
			 himself, Mr. Runyan,
			 Mr. Andrews, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct
		  cost-benefit analyses for the provision of medical care by the Department of
		  Veterans Affairs in certain geographic areas served by multiple Department of
		  Veterans Affairs medical facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Efficiencies Through Savings Act of
			 2011 or the VETS Act of
			 2011.
		2.Cost-benefit
			 analyses required for certain geographic areas served by multiple Department of
			 Veterans Affairs medical facilities
			(a)Cost-Benefit
			 analysis requiredThe
			 Secretary of Veterans Affairs shall conduct a cost-benefit analysis of the
			 provision of medical care by the Department of Veterans Affairs for the
			 following geographic areas:
				(1)Any 75 square mile
			 area where three or more Department outpatient clinics are located.
				(2)Any 100 square
			 mile area where two or more Department hospitals are located.
				(b)Contents of
			 analysisIn conducting a cost-benefit analysis under subsection
			 (a)—
				(1)for any area
			 described in paragraph (1) of such subsection, the Secretary shall determine
			 whether the benefits of operating all three clinics in the area outweigh the
			 benefits of replacing such clinics with one comprehensive outpatient
			 clinic;
				(2)the Secretary
			 shall consider the benefits of constructing a new Department hospital to serve
			 veterans residing in the area and the benefits of entering into an agreement
			 with a non-Department hospital for the provision of dedicated space within the
			 hospital to provide in-patient hospital care to veterans residing in the area;
			 and
				(3)the Secretary
			 shall evaluate any agreements entered into with non-Department medical care
			 providers to provide medical care to veterans residing in an area served by one
			 or more of the outpatient clinics or hospitals located in the area for which
			 the analysis is conducted to determine whether to enter into such an agreement
			 with any additional providers.
				(c)Report to
			 CongressNot later than 6 months after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on any
			 cost-benefit analysis conducted under this section.
			
